             Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 1 of 8



 1
                                    UNITED STATES DISTRICT COURT
 2

 3                                        DISTRICT OF NEVADA

 4   ALTERNATIVE PETROLEUM                                 Case No. 3:20-CV-0040-MMD-CLB
     TECNOLOGIES HOLDINGS CORP., et al.,
 5
                    Plaintiff(s),
 6                                                         ORDER SETTING TELEPHONIC CASE
                                                           MANAGEMENT CONFERENCE
 7   vs

 8   PATRICK GRIMES,
 9
                    Defendant
10

11           Pursuant to Federal Rule of Civil Procedure 16 and Local Rule (“LR”) 16-2, a case

12   management conference shall be set before United States Magistrate Judge Carla Baldwin as the

13   court concludes that a Rule 16 case management conference will assist the parties, counsel, and

14   the court.

15
             A telephonic case management conference is set before this Court on Wednesday, May

16
     20, 2020 at 9:00 a.m. The case management conference is mandatory and lead counsel or trial

17
     counsel are required appear telephonically for this hearing. If there is a conflict with the date and

18
     time for the hearing, counsel have leave to request that the conference be continued. Counsel

19
     who have not made a formal appearance in the case or whose name does not appear on CM/EMF
     will not be permitted to appear. Moreover, failure to attend the case management or attending the
20
     case management conference without a thorough familiarity of the facts and the law related to the
21
     instant case may result in sanctions.
22
             Counsel shall dial 877-336-1829 at least five (5) minutes prior to the hearing to be
23
     properly connected into the courtroom. The access code is 2809752 and the security code is
24
     2040.
25
             In preparation for this case management conference, IT IS HEREBY ORDERED:
26
             A.     Meet and Confer
27

28


                                                       1
           Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 2 of 8



 1
            Within twenty (20) days of the case management conference, lead counsel for each party
 2
     are ordered to meet and confer either, in person, or telephonically, to discuss the following:
 3
                    1.         Settlement: Counsel shall thoroughly discuss the possibility of settlement
 4
     before undertaking the preparation of the Joint Case Management Report or engaging in extensive
 5
     discovery. However, if after the initial meet and confer session, settlement discussions are
 6
     progressing, the parties must still comply with the requirements of this order unless otherwise
 7
     excused by the Court. If the entire case is settled, the parties must promptly notify the Court and
 8
     counsel’s presence, as well as a Joint Case Management Report, will not be required.
 9
                    2.         Electronically Stored Information (“ESI”): Prior to the meet and confer
10
     session, each counsel should carefully investigate their respective client's information
11
     management system so that they are knowledgeable as to its operation, including how information
12
     is stored and how it can be retrieved. The parties must discus and attempt to agree on the following
13
     matters related to ESI:
14
                               a)     What types of ESI will be at issue the case;
15
                               b)     The steps the parties will take to segregate and preserve
16
     computer−based information in order to avoid accusations of spoliation;
17
                               c)     The scope of email discovery and attempt to agree upon an email
18
     search protocol. This should include an agreement regarding inadvertent production of privileged
19
     email messages.
20
                               d)     Whether or not restoration of deleted information may be necessary,
21   the extent to which restoration of deleted information is needed, and who will bear the costs of
22   restoration;
23                             e)     Whether or not backup data may be necessary, the extent to which
24   back−up data is needed, and who will bear the cost of obtaining backup data; and,
25                             f)     An agreed upon format of ESI disclosures, such as PDF vs. Native
26   Format, etc.
27

28


                                                        2
           Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 3 of 8



 1
                      3.      Issues Required For Case Management Report: The parties shall meet and
 2
     confer all the various other items required in the Joint Case Management Report.
 3
            B.           Joint Case Management Report
 4
            The parties shall file a Joint Case Management Report electronically on CM/ECF no later
 5
     than one (1) full week prior to the scheduled case management conference. This report shall not
 6
     exceed fifteen (15) pages and shall not include any attached exhibits.
 7
            However, if any party fails to participate in preparing the Joint Case Management Report,
 8
     the non-offending party shall detail the party's effort to get the offending party to participate in
 9
     drafting the report. The non-offending party shall still file the report one (1) full week prior to
10
     the case management conference. The offending party may be subject to sanctions, including
11
     monetary sanctions to compensate the non-offending party's time and effort incurred in seeking
12
     compliance with this order.
13
            C.        Contents of Joint Case Management Report
14
            The joint case management report shall include the following information in separately
15
     numbered paragraphs as designated below:
16
                      1.      A short statement of the nature of the case (three pages or less), including
17
     a description of claims and primary defenses;
18
                      2.      The jurisdictional bases for the case, citing specific jurisdictional statutes.
19   If jurisdiction is based on diversity, the citizenship of each party shall be identified and the
20   amount in controversy must be stated;
21                    3.      Whether any party expects to add additional parties to the case or
22   otherwise amend the pleadings;
23                    4.      Whether there are any pending motions, including a brief description of
24   those motions;
25                    5.      Whether this case is related to any other case pending before this court or
26   any other court, including a bankruptcy court, and if so, provide a brief description of the status
27   of those case(s);
28


                                                         3
            Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 4 of 8



 1
                    6.      A complete and detailed statements related to the following discovery
 2
     issues:
 3
                            a)      The date the Rule 26(f) initial disclosures were provided, or will
 4
     be provided, by each party;
 5
                            b)      A brief statement regarding, what discovery requests have been
 6
     served by any party, who the requests were served upon, and the due dates for responses to those
 7
     requests;
 8
                            c)      Whether the parties anticipate the need for a protective order
 9
     relating to the discovery of information relating to a trade secret or other confidential research,
10
     development, or commercial information;
11
                            d)      Any issues or proposals relating to the timing, sequencing,
12
     phasing or scheduling of discovery;
13
                            e)      Whether the parties anticipate the need to take discovery outside
14   of the District of Nevada or the United States and, if so, a description of the proposed discovery;
15   and,
16                          f)      A summary of the number of depositions each party anticipates
17   taking, information related to the anticipated location of those depositions, and whether any party
18   anticipates video and/or sound recording of depositions.
19                  7.      A brief statement regarding the types of ESI expected in the case, where
20   the ESI is located, a statement of any agreements reached by the parties related to ESI, and any
21   outstanding disagreements between the parties related to ESI.
22                  8.      In the event the Court has not already approved a discovery plan and
23   scheduling order, the parties shall include proposed firm dates for each of the following pursuant
24   to Local Rule 26-1:
25                           a)     A deadline for the completion of discovery;
26                           b)     A deadline for amending the pleadings and adding parties;
27                           c)     Dates for complete disclosure of expert testimony;
28


                                                      4
            Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 5 of 8



 1
                              d)     A deadline for the filing of dispositive; and,
 2
                              e)     A date by which the parties will file the joint pretrial order.
 3
             The parties shall state whether the dates proposed in this paragraph are within the
 4
     deadlines specified in LR 26-1(e). If so, then the parties’ report shall state, “THE DEADLINES
 5
     SUBMITTED HEREIN ARE IN COMPLIANCE WITH LR 26-1(b).” If longer deadlines are
 6
     sought, the parties’ report shall state “SPECIAL SCHEDULING REVIEW REQUESTED.” If
 7
     the parties request special scheduling review of the LR 26-1(b) deadlines, the parties shall
 8
     include a statement of the reasons why longer or different time periods should apply to the case.
 9
     If the parties disagree as to the LR 26-1(b) deadlines, a statement of each party’s position on
10
     each point of dispute should be provided.
11
             9.      In patent cases, the parties shall review Local Patent Rules (“LPR”) 1-1 through
12
     1-23 and shall include proposed dates for all required disclosures, statements, and claim
13
     construction briefing pursuant to the attached chart.
14           10.     Whether a jury trial has been requested, whether the request for a jury trial is
15   contested (if the request is contested, set forth reasons), and an estimated length for trial.
16           11.     A statement as to the possibility of settlement and when the parties desire a court
17   sponsored settlement conference, i.e., before further discovery, after discovery, after dispositive
18   motions, etc.
19           12.     Whether the parties intend to proceed before the magistrate judge. Presently,
20   when a civil trial is set before the district judges, any criminal trial set which conflicts with the
21   civil trial will take priority, even if the civil trial was set first. Continuances of civil trials under
22   these circumstances may no longer be entertained, absent good cause, but the civil trial may
23   instead trail from day to day or week to week until the completion of either the criminal case or
24

25

26

27

28


                                                         5
           Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 6 of 8



 1
     the older civil case. The parties are advised that they are free to withhold consent or decline
 2
     magistrate jurisdiction without adverse substantive consequences. 1
 3
            13.     Whether either party requests bifurcation or phasing of trial or has any other
 4
     suggestion for shortening or expediting discovery, pre−trial motions or trial.
 5
            The parties are reminded that the filing of a dispositive motion does not stay a case in
 6
     federal court nor does it excuse the parties with proceeding with their discovery obligations as
 7
     required by the Local Rules and the Federal Rules of Civil Procedure. Failure to follow the Local
 8
     Rules and comply with discovery obligations without first obtaining an order from the court either
 9
     delaying discovery requirements, staying discovery, or staying the entire case may result in
10
     sanctions.
11
            Should counsel or a party appearing pro se fail to appear at the Joint Case
12
     Management Conference, or fail to comply with the directions as set forth above, an ex parte
13
     hearing may be held and contempt sanctions, including monetary sanctions, dismissal,
14   default, or other appropriate judgment, may be imposed and/or ordered.
15          IT IS SO ORDERED.
16          Dated: May 6, 2020
17

18                                                        CARLA BALDWIN
                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26          1
             A form to be used for consent to proceed before the magistrate judge may be found on
27   the Court’s website, www.nvd.uscourts.gov/Forms.aspx (AO 85, Notice of Availability of a U.S.
     Magistrate Judge). Consent forms should NOT be electronically filed. Upon consent of all parties,
28   counsel are advised to manually file the form with the Clerk’s Office.

                                                      6
          Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 7 of 8



 1                           TO BE USED FOR PATENT CASES ONLY
 2

 3                      EVENT                                            DATE
 4   Initial disclosure of asserted claims and
     infringement contentions pursuant to Local
 5
     Patent Rule 1-6
 6
     Documents accompanying initial disclosure of
 7   asserted claims and infringement contentions
     pursuant to LPR 1-7
 8
     Initial disclosure of non-infringement,
 9   invalidity and unenforceability contentions
     pursuant to LPR 1-8
10
     Produce documents accompanying initial
11   disclosure of invalidity contentions pursuant
12   to LPR 1-9

13   Response to initial non-infringement,
     invalidity and unenforceability contentions
14   pursuant to LPR 1-10
15   Document production to be substantially
     completed by all parties
16
     Pre-Claim Construction Settlement
17   Conference pursuant to LPR 1-19(a)                   TBA by Court
18   Exchange of proposed terms for claim
     construction pursuant to LPR 1-13
19
     Motions to amend pleadings or add parties
20
     due
21
     Exchange of preliminary claim constructions
22   and extrinsic evidence pursuant to LPR 1-14

23   Interim Status Report pursuant to Local Rule
     26-3
24
     Joint Claim Construction and Prehearing
25   Statement to be submitted pursuant to LPR 1-
     15
26
     Close of fact discovery, including third-party
27   discovery
28


                                                      7
             Case 3:20-cv-00040-MMD-CLB Document 17 Filed 05/06/20 Page 8 of 8



 1
     Opening claim construction brief pursuant to
 2   LPR 1-16

 3   Responsive claim construction brief pursuant
     to LPR 1-16
 4
     Reply claim construction brief pursuant to
 5   LPR 1-16
 6   Markman hearing                                    TBA by Court
 7   Post-Claim Construction Order Settlement
     Conference pursuant to LPR 1-19(b)                 TBA by Court
 8
     Expert disclosures under Fed.R.Civ.P. 26(a)
 9   due
10   Completion of expert depositions
11   Dispositive motions due
12   Motions in limine due
13   Joint Pretial Order due
14   Pretrial Settlement Conference pursuant to
     LPR 1-19                                           TBA by Court
15
     Calendar Call                                      TBA by Court
16
     Trial                                              TBA by Court
17

18

19

20

21

22

23

24

25

26

27

28


                                                    8
